          Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                                       DISTRICT OF IDAHO



    UNITED STATES OF AMERICA,                            Case No. 3:18-cr-00290-DCN

                         Plaintiff,                      MEMORANDUM DECISION
                                                         AND ORDER
    vs.

    CHRISTOPHER WILLIAM BOUNDS,

                         Defendant.


                                       I. INTRODUCTION

          Pending before the Court is Defendant Christopher William Bounds’ combined

“Motion to Re-visit Ineffective Assistance of Counsel Claim” and “Motion for 90 day

Sentencing Continuance” (Dkt. 175);1 and “Motion to waive 14-day Rule 33 Filing

Deadline for (Ineffective Assistance of Counsel Claim)” (Dkt. 188). The Government

opposes both Motions. Dkt. 189.

          Having reviewed the record, the Court finds that the parties have adequately

presented the facts and legal arguments in the briefs.2 Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court decides the pending motions on the

record and without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Upon review, and


1
 Bounds also filed “supplemental evidence” and additional briefing after filing this initial Motion. Dkts.
177, 178, 179.
2
 As will be explained below, the Court originally set Bounds’ first Motion for hearing. That hearing was
vacated due to COVID-19 concerns. The Court thereafter determined that a hearing would not be necessary.


MEMORANDUM DECISION AND ORDER - 1
       Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 2 of 12




for the reasons set forth below, the Court DENIES both Motions.

                                   II. BACKGROUND

      On September 18, 2018, Bounds was indicted. Dkt. 1. On September 24, 2018, Amy

Rubin appeared on Bounds’ behalf. Dkt. 11. On October 1, 2018, Rubin filed a motion to

withdraw. Dkt. 16. Judge Lodge granted the Motion to Withdraw. The Court has previously

addressed this situation and found that Rubin’s withdrawal was proper. Dkt. 135.

      In his order allowing Rubin to withdraw, Judge Lodge simultaneously appointed

Nick Vieth as counsel for Bounds. Dkt. 18. Less than one month later, Bounds wrote the

Court a sealed letter asking for new counsel. Dkt. 21. Vieth filed a motion to withdraw

shortly thereafter. Dkt. 22. Judge Lodge granted the motion and appointed David Partovi

as Bounds’ new counsel. Dkt. 23.

      On April 2, 2019, Bounds sent another ex parte letter to the Court stating that David

Partovi was the “best around” and that he did “not want anybody except David Partovi to

handle my case.” Dkt. 36. Bounds stated, however, that Partovi was “working himself to

death” and needed co-counsel. Id. Approximately two months later, on June 25, 2019,

Bounds wrote Partovi a letter asking him to withdraw. Dkt. 57-1. Partovi dutifully filed a

motion to withdraw (Dkt. 57) which the Court granted (Dkt. 61). The Court subsequently

appointed Jonathon Hallin as counsel for Bounds on July 9, 2019. Dkt. 62.

      On December 10, 2019, Bounds filed an ex parte sealed motion entitled “Inaffective

[sic] Assistance of Counsel” asserting that Hallin’s representation was deficient and

requesting new counsel. Dkt. 80. The Court set the matter for hearing. Dkt. 81. At the

hearing, the Court noted that it appeared the relationship was manageable but essentially


MEMORANDUM DECISION AND ORDER - 2
         Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 3 of 12




held the motion in abeyance, noting that if Bounds had concerns at a later date, he should

advise the Court of his concerns and the Court would revisit the matter. Dkt. 84.

        On the eve of trial, Bounds again wrote the Court asking for “guidance” since his

relationship with his attorney had grown “toxic.” Dkt. 151. Critically, Bounds did not ask

for new counsel at that time, but simply for guidance on what to do with his attorney.3

        Trial commenced on August 24, 2020. Dkt. 163. After four days of testimony and

evidence, the jury deliberated and returned a guilty verdict on all counts alleged in the

indictment. Dkt. 171.

        On October 5, 2020, Bounds filed the instant motion titled (among other things)

“Motion to re-visit Ineffective Assistance of Counsel Claim.” Dkt. 175. In his Motion,

Bounds claims again that he and his attorney have suffered a breakdown in communication

and that he needs a new attorney for the sentencing portion of his case. Additionally,

Bounds requests a continuance of sentencing so that his new attorney can get up to speed.

In support of his assertion, Bounds provides jail call logs purportedly showing that he

called Hallin on numerous occasions over a seven-day period (Sept 22-Sept 29), but Hallin

did not answer or call him back. On October 13, 2020, Bounds filed a supplement to his

motion. Dkt. 178. In this supplement, Bounds included his visitation log purportedly

illustrating the fact that Hallin never visited him while he was in jail. Id.



3
  In his letter, Bounds complained of other procedural matters and also mused over filing an interlocutory
appeal of certain orders issued by the Court. Dkt. 151. Bounds raises the Court’s failure to address this prior
letter in the instant briefing. As it has already explained, Bounds’ submission was not really a motion as
much as it was a request for guidance. And while the Court had previously told Bounds to bring any
attorney-client concerns to the Court’s attention, it did not mean to imply Bounds could file informal letters
requesting ex parte guidance. In short, the Court did not address the letter because it found it improper.


MEMORANDUM DECISION AND ORDER - 3
       Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 4 of 12




       Setting aside the above, the Court notes that during this same timeframe, pre-

sentence duties were ongoing. United States Probation interviewed Bounds and submitted

a pre-sentence investigation report (Dkt. 176), and the parties—including Hallin—filed

objections and other pre-sentencing papers (Dkts. 180, 181, 190, 191). Critically, Hallin’s

objections to the presentence investigation report include information only Bounds could

have known, such as the status of Bounds’ relationship with his children. This appears to

indicate that Hallin had contact with Bounds before filing the objections. Regardless,

Bounds maintains he and Hallin cannot continue working together.

       The Court effectively granted Bounds motion to “revisit” his ineffective assistance

claim by setting a hearing on the motion for November 17, 2020. Dkt. 182. Due to a surge

in COVID-19 cases in Idaho, however, the Court determined that it would have to hold the

November 17, 2020 hearing via ZOOM. Dkt. 192. Although not required, the Court sought

Bounds’ acquiescence to the change. Bounds, however, would not waive an in-person

appearance. Thus, the Court vacated the hearing. Dkt. 196.

       After setting the hearing (but before the hearing was to take place) Bounds filed

another document asking the Court to waive the 14-day time requirement for requesting a

new trial under Federal Rule of Criminal Procedure 33. Dkt. 188. Bounds sought to stay

the 14-day deadline pending the Court’s resolution of his first motion for ineffective

assistance of counsel claims. Id.

       The Government has filed an omnibus objection to these motions. Dkt. 189. In its

objection, the Government opines that the substance of the motions (ineffective assistance

of counsel) is premature and should not be addressed at this stage of the proceedings. Id.


MEMORANDUM DECISION AND ORDER - 4
       Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 5 of 12




In its opinion, the Court should defer ruling on these matters until after sentencing has

occurred. Id.

                                    III. DISCUSSION

       As a threshold matter, the Court notes that, by its count, Bounds has filed roughly

30 ex parte and/or pro se motions, notices, supplements, and requests during the pendency

of his case. Some were mundane, such as asking for a copy of the docket. Others, however,

were substantive—such as requesting discovery—and not appropriate in light of the fact

that Bounds is represented by counsel. As the Court indicated on two occasions recently:

       It is not appropriate for a prisoner to file motions pro se when he is
       represented by counsel. U.S. v. Olano, 62 F.3d 1180, 1193 (9th Cir. 1995);
       Byerly v. Idaho Board of Corrections, 2019 WL 3848783 (D. Idaho 2019)
       (“An accused has the right to represent himself or herself pro se or to be
       represented by an attorney, but he does not have an absolute right to elect to
       be represented by counsel and also to represent himself or serve as his own
       co-counsel.”).

Dkt. 195, at 1; Dkt. 208, at 1. Bounds is currently represented by Hallin. Even though he

has disagreements with Hallin—and even wants him to be replaced—it is still not

appropriate for Bounds to file Motions himself. Ordinarily, as Bounds did with Partovi, he

should have communicated his concerns to Hallin, and then Hallin should have relayed

such communications to the Court. However, while the Court does not have to respond to

Bounds’ pro se filings, because his concerns relate to Hallin’s representation, the Court

will accept the Motions and address the issues.

       A. Motion for Ineffective Assistance of Counsel (Dkt. 175)

       This Motion is somewhat convoluted and appears to encompass two separate, but

interrelated, ideas: (1) an ineffective assistance of counsel claim against Hallin for trial


MEMORANDUM DECISION AND ORDER - 5
        Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 6 of 12




(and pre-trial) performance; and (2) a request for new counsel. In the Motion itself (and the

attending supplements), Bounds repeatedly uses the phrase “ineffective assistance of

counsel” as a claim against Hallin. Frankly, this is the correct verbiage and is a viable

claim. Except in this instance, Bounds’ motion is far too early.

       A defendant is welcome to file an ineffective assistance of counsel claim, however,

this is typically done after sentencing has taken place. While there are some instances in

which an ineffective assistance claim could arise (and be adjudicated) during the course of

the litigation, such is rare. What’s more, it is within the Court’s discretion when, if, and

how to deal with these types of claims. As the Ninth Circuit recently explained:

       When a claim of ineffective assistance of counsel is first raised in the district
       court prior to the judgment of conviction, the district court may, and at times
       should, consider the claim at that point in the proceeding. However, the
       decision of whether to review the claim is best left to the discretion of the
       district court. We are mindful that district courts face competing
       considerations in deciding whether it is appropriate to inquire into the merits
       of ineffective assistance claims prior to judgment, including the disruption
       of the proceedings.

United States v. Singh, 979 F.3d 697, 731 (9th Cir. 2020) (cleaned up). The Ninth Circuit

has stated it will only review ineffective assistance of counsel claims during litigation when

“the record is sufficiently developed to permit review and determination of the issue, or

the legal representation is so inadequate that it obviously denies a defendant his Sixth

Amendment right to counsel” and has admonished District Courts to do likewise. United

States v. Steele, 733 F.3d 894, 897 (9th Cir. 2013).

       In this case, the Court finds it is not appropriate to consider Bounds’ ineffective

assistance of counsel claim at this time. First, adjudicating Bounds’ claim now would



MEMORANDUM DECISION AND ORDER - 6
        Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 7 of 12




surely cause a disruption to the proceedings. Second, there is no indication that Hallin’s

representation has been so inadequate that Bounds has been denied his Sixth Amendment

right to counsel. Third, even if such could be argued, any complaints that Bounds has about

Hallin’s performance before, during, and after trial should be adjudicated in post-judgment

habeas corpus proceedings. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).

In short, the Court will not review Bounds’ ineffective assistance of counsel claims at this

juncture including things Hallin did—or did not—do in preparation for, or during, trial.

       The above aside, the Court is more concerned with the language in Bounds’ Motion

that seems to suggest he has continued problems with Hallin (separate and apart from any

evidentiary or “legal” disagreements) and requires new counsel solely for sentencing. The

Court does not take requests for new counsel lightly and routinely grants them so as to

protect a Defendant’s rights. Such is evidenced by the fact that the Court has allowed

Bounds to change counsel twice already in this case. However, this fact cuts both ways.

While it is not difficult to imagine that one or two attorneys wouldn’t be well suited for a

particular case or with a particular defendant, it begins to look suspicious when a defendant

seeks new counsel for a third, fourth, or fifth time. At that point, it begins to look more like

the defendant, and not the attorney, is the problem and/or that the defendant is changing

counsel every time a disagreement arises as opposed to changing counsel because there is

a potential deprivation of constitutional rights. See e.g., United States v. Mendez-Sanchez,

563 F.3d 935, 944 (9th Cir. 2009) (finding that “while having already been granted a

motion to substitute counsel once does not preclude [a defendant from] receiving another

lawyer, the fact that [the perceived problem] was the same breakdown in communications


MEMORANDUM DECISION AND ORDER - 7
        Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 8 of 12




that had occurred with his previous lawyer is significant”). See also United States v. Smith,

282 F.3d 758, 764 (9th Cir. 2002) (upholding a District Court’s denial of a motion to

substitute counsel where it appeared the conflict was “general unreasonableness or

manufactured discontent” rather than any particular deprivation).

       As noted, Bounds routinely files materials with the Court. Often, it appears these

items were filed when Bounds had trouble communicating with his various attorneys.

However, some were filed when it appeared things were going relatively well. Bounds

himself has noted that he likes to “micro manage” his case. Dkt. 57-1. Bounds, however,

appears not only to micro-manage his case, but to fire anyone who opposes his view of the

case. While a client has a great deal of say in his or her case, it is the attorney’s job to

explain the law, outline strategic choices, and provide reasonable professional judgment to

the client. Sometimes that means not doing what a client asks. Further, any differences of

opinion regarding tactics are rarely proof of insufficient representation because strategic

litigation choices are virtually unchallengeable. See Cox v. Ayers, 613 F.3d 883, 893 (9th

Cir. 2010).

       Through the extensive history of this case, it has become apparent that Bounds

becomes generally dissatisfied when any of his attorneys do not do exactly what he asks.

Again, while such might be sufficient to replace one attorney, it is not sufficient good cause

to replace a defendant’s fourth attorney; especially one as involved as Hallin has been.

       Ultimately, the decision whether to remove a court-appointed attorney is within the

Court’s discretion. United States v. Williams, 717 F.2d 473, 475 (9th Cir. 1983). Here,

Bounds has been represented by four excellent attorneys. While his first attorney, Rubin,


MEMORANDUM DECISION AND ORDER - 8
         Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 9 of 12




withdrew for reasons not pertinent to the Court’s decision today, Bounds effectively fired

his next two attorneys—and one after even saying he was the “best around”—because of

perceived breakdowns in communication. The Court has been patient with Bounds, but

will not allow him a fifth attorney in this case. At this point, Hallin has been representing

Bounds for over 19 months (including through a four-day trial). Removing Hallin at this

stage could prejudice Bounds in itself. Hallin is deeply aware of the issues in this case, was

Bounds’ trial counsel, and has been actively preparing for sentencing. 4

        The Court is not discounting Bounds’ opinion that communications may not be

perfect between him and Hallin, but there is little in the record to suggest that Hallin is not

actually providing adequate representation to Bounds. The Court finds Bounds has not

provided the Court with any justification to warrant a change in counsel at this late stage

of the case. The Court will not replace Hallin at this time.

        Finally, in light of the Court’s decision, Bounds’ request for a 90-day continuance

of his sentencing to allow new counsel to get up to speed is MOOT.

        B. Motion to Waive 14-day Deadline (Dkt. 188)

        Again, this particular motion appears to cover multiple legal topics. Bounds asks

that the Court “waive the 14-day [R]ule 33 filing deadline pertaining to Ineffective

Assistance of Counsel claim.” Dkt. 188, at 2. Bounds goes on to say that “once the

honorable Court has addressed the immediate issue of current counsels’ deficient




4
 Importantly, Hallin has not filed a Motion to Withdraw in this case. The Court is not implying this fact is
dispositive, but simply notes that attorneys are well-aware of their duties to clients and can apprise the
Court themselves of any breakdowns that might affect a client’s constitutional rights.


MEMORANDUM DECISION AND ORDER - 9
       Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 10 of 12




representation [filed] on 11-17-2020, it is my intention to file an extensive two-part Rule

33 motion for a New Trial. The basis of my Rule 33 motion will be newly discovered

evidence and Ineffective Assistance of Counsel.” Id.

       Bounds misunderstands and/or is conflating two separate legal principles. First, a

Rule 33 Motion for New Trial must be filed within three (3) years (after the verdict is

rendered) if the motion is based on newly discovered evidence. Thus, to the extent Bounds

wishes to motion for a new trial based on newly discovered evidence, there is no reason to

waive the time requirement as it is still open for another two and a half years.

       On the other hand, a motion for new trial on any grounds other than newly

discovered evidence must be filed within 14 days after the verdict is entered. Bounds

appears to believe that ineffective assistance of counsel is an “other ground” that could

justify a new trial. In most circumstances, ineffective assistance of counsel claims are

appropriately raised in post-judgment habeas corpus proceedings—not during the case and

not immediately after trial. That said, an ineffective assistance of counsel can be raised in

a Rule 33 motion—if done so under the appropriate time constraints.

       The Ninth Circuit has routinely rejected the idea that an ineffective assistance of

counsel claim constitutes newly discovered evidence under Rule 33. See United States v.

Jassal, 388 F. App’x 748, 750 (9th Cir. 2010) (“Evidence of the ineffective assistance of

counsel does not fit within Rule 33’s exception for newly discovered evidence.”); United

States v. Hanoum, 33 F.3d 1128, 1130-31 (9th Cir.1994) (“We hold that a Rule 33 motion

based upon ‘newly discovered evidence’ is limited to where the newly discovered evidence

relates to the elements of the crime charged. Newly discovered evidence of ineffective


MEMORANDUM DECISION AND ORDER - 10
       Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 11 of 12




assistance of counsel does not directly fit the requirements that the evidence be material to

the issues involved, and indicate that a new trial probably would produce an acquittal.”).

       Thus, in order to raise ineffective assistance of counsel (at the Rule 33 level), a

Defendant must meet the 14-day time requirement.

       Now, maybe Bounds understood this distinction—hence his filing a motion to waive

the 14-day requirement. While clearly not necessary for a motion based upon new “trial”

evidence, such a motion might be proper for his ineffective assistance of counsel claim.

The Court says “might” because Bounds has not supplied the Court with any caselaw that

would allow it to waive, extend, or hold in abeyance the applicable deadline. That said, the

Federal Rules of Criminal Procedure outline that, generally speaking, the Court may extend

any deadline or timeframe (1) before the time expires, or (2) after the time expires if the

party can show excusable neglect. Fed. R. Crim. P. 45(b)(1)(A)-(B). In this case, however,

Bounds cannot meet either requirement.

       The verdict in this case was entered on August 28, 2020. Dkt. 171. Accordingly,

Bounds needed to file any motion (or ask for an extension) by September 11, 2020. Bounds

did not file his Motion to Waive until November 6, 2020—almost two months late. In his

Motion, Bounds asserts that the Court should waive the 14-day requirement while it

analyzes his Motion for Ineffective Assistance. Even were the Court to look to the date of

that prior filing, it would not help Bounds’ argument. Bounds original motion was filed on

October 5, 2020—roughly three weeks after the expiration of time under Rule 33. In short,

Bounds did not file anything relative to Rule 33 (an actual motion or a motion for an

extension) until 70 days after trial.


MEMORANDUM DECISION AND ORDER - 11
       Case 3:18-cr-00290-DCN Document 212 Filed 03/02/21 Page 12 of 12




       What’s more, Bounds does not present any credible argument that his failure to file

within the prescribed timeframe was due to excusable neglect. Frankly, it appears Bounds

was simply “keeping his options open” and desired that the Court extend the timeframe so

that, if his original motion for ineffective assistance of counsel did not turn out the way he

planned, he had another avenue to pursue those claims. As already noted, however, Bounds

does have that option (irrespective of the Court’s decision) via post-conviction habeas

corpus proceedings.

       In short, Rule 33 is not applicable under these circumstances and, even if it was,

Bounds did not meet the requisite deadline or provide just cause for his failure to do so.

The Motion to Waive is DENIED.

                                        IV. ORDER

       1. Bounds’ Motion to Re-visit Ineffective Assistance of Counsel Claim and Motion

          for 90 day Sentencing Continuance (Dkt. 175) is DENIED.

       2. Bounds’ Motion to waive 14-day Rule 33 Filing Deadline (Dkt. 188) is

          DENIED.

       3. The Court will reset the sentencing hearing as soon as reasonably possible.


                                                  DATED: March 2, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
